Dreyfus Family of Funds 200 Park Avenue New York, New York 10166 March 10, 2010 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Dreyfus California Municipal Income, Inc. Request for Withdrawal of a Registration Statement on Form N-2. filed with the U.S. Securities and Exchange Commission on October 21,1988 File Nos. 33-24190; 811-5653 Ladies and Gentlemen: On behalf of the above-referenced Registrant, pursuant to Rule 477 of the Securities Act of 1933, as amended, the Registrant hereby requests that the Securities and Exchange Commission (the "Commission") consent to the withdrawal of the Registration Statement of the Fund on Form N-2 which was filed with the Commission on October 21,1988; along with any exhibits (the "Registration Statement"). The Registrant believes that withdrawal of the Registration Statement would be consistent with the public interest and the protection of investors because the Registrant merged into Dreyfus Premier California Tax Exempt Bond Fund, Inc. as of February 24, 2005. Any questions regarding this matter may be directed to the undersigned at 212-922-6780. Sincerely, Dreyfus California Municipal Income, Inc. By: /s/Robert R. Mullery Robert R. Mullery Vice President and Assistant Secretary
